DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT EMITTING DISPLAY DEVICE FOR DETECTING HEAT OF AN ANALOGUE-TO-DIGITAL CONVERTING PORTION.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Claim 1.  Kim (U.S. Patent Pub. No. 2019/0027095) discloses an organic light emitting display device (100), comprising: 
an organic light emitting display panel (110) comprising a plurality of pixels (101) with an organic light emitting diode (OLED) and a pixel driving circuit (201a) to drive the OLED, and a plurality of sensing lines (VL2) which are connected to the pixels (101), (figs. 1-2, [0029-0030 and 0041-0045]); 
a data driver (120) comprising at least one data driver integrated circuit (IC) (521-523) connected to the sensing lines (VL2) and configured to supply data voltages to the pixel driving circuits (201a) through a plurality of data lines (DL) disposed in the organic light emitting display panel (110), (figs. 1-2 and 5, [0032 and 0071-0072]); and 
a controller (140) configured to control the at least one data driver IC (521-523) to generate sensing data on a threshold voltage of a driving transistor (M1) and at least one piece of thermal property sensing data on changes in characteristics due to a heat of an analogue-to-digital converting portion (i.e. temperature sensor 810 mounted on the PCB of the data driver 120 to output temperature information based on change in (figs. 3, 5, 6 and 8, [0035, 0038, 0050, 0053, 0072, 0080, 0085-0087]).

Lee et al (U.S. Patent Pub. No. 2018/0174517) discloses a controller (60) configured to sense the temperature of the display panel 10, (fig. 1, [0056]).  
 
Yang et al (U.S. Patent Pub. No. 2020/0126482) discloses an internal sensed temperature of the driving transistor, (fig. 3, [0106-0107]).

However, none of the prior art of record teaches alone or in combination the limitation “a controller configured to generate sensing data on at least two pieces of thermal property sensing data on changes in characteristics due to a heat of an analogue-to-digital converting portion of the at least one data driver IC” as recited in claim 1.  

Claims 2-13 are dependent upon claim 1 and is thus allowed for the reason set forth above in claim 1. 


Claims 15-17 are dependent upon claim 14 and is thus allowed for the reason set forth above in claim 14.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LONG D PHAM/Primary Examiner, Art Unit 2691